NO. 07-01-0041-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL C

MARCH 20, 2002

______________________________


JODY FLOYD MATHES, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE


_________________________________

FROM THE 228TH DISTRICT COURT OF HARRIS COUNTY;

NO. 811010; HONORABLE TED POE, JUDGE

_______________________________

Before QUINN and REAVIS and JOHNSON, JJ.
	Appellant Jody Floyd Mathes appeals from his conviction for possession with intent
to deliver a controlled substance and punishment of 25 years in the Institutional Division
of the Texas Department of Criminal Justice.  We affirm.  
	Appellant was charged by indictment in Cause No. 811, 010 in the 228th District
Court of Harris County, Texas, for the felony offense of possession with intent to deliver
cocaine, more than 4 grams and less than 200 grams by aggregate weight including
adulterants and dilutants.  Appellant, represented by a retained attorney, entered a plea
of guilty and requested a jury to assess punishment.  Extensive evidence was presented
to the jury considering punishment, including testimony from appellant and members of his
family.  The jury sentenced appellant to 25 years in the Institutional Division of the Texas
Department of Criminal Justice and assessed a fine of $5,000.    Appellant timely filed his
Notice of Appeal.  
	Appointed counsel for appellant has filed a Motion to Withdraw and a Brief in
Support thereof.  In support of the motion to withdraw, counsel has certified that, in
compliance with Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 
(1967), the record has been diligently reviewed and that in the opinion of counsel, the
record reflects no reversible error or grounds upon which a non-frivolous appeal can
arguably be predicated.  Counsel thus concludes that the appeal is frivolous.  Counsel has
discussed why, under the controlling authorities, there is no reversible error in the trial
court's judgment.  High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978). 
	Counsel has attached exhibits showing that a copy of the Anders brief and Motion
to Withdraw have been forwarded to appellant, and that counsel has appropriately advised
appellant of appellant's right to review the record and file a response to counsel's motion
and brief.  Appellant has not filed a response to counsel's motion and brief.
	We have made an independent examination of the record to determine whether
there are any arguable grounds meriting appeal.  See Penson v. Ohio, 488 U.S. 75, 109
S. Ct. 346, 102 L. Ed. 2d 300 (1988); Stafford v. State, 813 S.W.2d 503, 511 (Tex.Crim.App.
1991).  We have found no such grounds.  We agree that the appeal is frivolous. 
	Accordingly, counsel's Motion to Withdraw is granted.  The judgment of the trial
court is affirmed.

								Phil Johnson
								    Justice




Do not publish.